DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshio JP-2008-112714.
	Regarding claim 1, Toshio discloses an ionic wind generator comprising:
a power module [power module as shown; Fig. 1 A to C];
a first electrode [Fig. 1, comprising 1, 6] configured to receive power from the power module by being connected to the power module to become an emitter electrode and to be a carbon brush comprising multiple carbon fibers [Fig. 1, comprises carbon brushes with carbon fibers 6]; and
a second electrode [Fig. 1, 2] spaced apart from the first electrode and grounded at the same time of being connected to the power module to become a counter electrode.
Regarding claim 2, Toshio discloses that the first electrode has a thin and long structure, a first end of the first electrode being provided to face the second electrode 
Regarding claim 3, Toshio discloses that a first end of the first electrode faces the second electrode such that a distance between the first electrode and the second electrode is the shortest [Fig. 1 A to C, the first end of the first electrode 1 faces the second electrode 2 such that a distance between them is the shortest].
Regarding claim 4, Toshio discloses that the first electrode and the second electrode are provided in a module housing [Fig. 1B, 3], wherein the first electrode is provided at an entrance of an installation space of the module housing and the second electrode is provided at an exit of the installation space such that an ionic wind flows to the exit of the installation space from the entrance thereof [Fig. 1B, Fig. 3; arrow indicating the exhaust side; see arrow indicating flow direction].
Regarding claim 5, Toshio discloses that the first electrode is mounted to a mounting arm [Fig. 1, mounting arm 1] part provided at the entrance of the module housing, wherein when the first electrode is mounted to the mounting arm part, a first end of the first electrode faces the second electrode and a second end of the first electrode positioned at an opposite side of the first end faces an outside [as shown in Fig. 1B].
Regarding claim 6, Toshio discloses that the first electrode is multiply provided in directions parallel to each other [Fig. 1A, shows six carbon fiber bundles electrodes 6 mounted in parallel to the mounting arm 1].
Regarding claim 9, Toshio discloses that the second electrode is configured as a metal mesh provided at the exit of the module housing or a metal plate [Fig. 1B, 2a, 2a] .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio JP-2008-112714.
Regarding claim 7, Toshio does not explicitly disclose that the first electrode is mounted to the mounting arm part to move in a direction of the second electrode, so a relative distance between the first end of the first electrode and the second electrode is changeable.  However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to provide a certain mounting flexibility in order to change or adjust the distance of the electrodes.
Regarding claim 8, Toshio discloses that the mounting arm part is provided to cross opposite ends of the entrance of the module housing [the mounting arm is obviously supported by the housing walls].
Regarding claims 9-10, Tosho discloses that the first electrode comprises a large number of carbon fibers [par. 0007], however, does not explicitly disclose that the first electrode comprises 10000 to 15000 carbon fibers.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first electrode 
Regarding claim 11, Toshio disclose that a voltage applied to the first electrode by the power module is a high voltage [par. 0002], however, does not explicitly disclose that the voltage applied to the first electrode by the power module is 4kV to 7kV, and a distance between the two electrodes is 3mm to 5mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the diameter of the first electrode being 1.5mm to 3.5 mm. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the voltage applied to the first electrode of 4 to 7kV, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  
Claims 12-14 and 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Publication No. US 2012/0002342, in view of Toshio JP-2008-112714.
Regarding claim 12, Lee discloses an electronic device, comprising: a heating element provided in a casing [heat sinks]; and

	However, Lee does not disclose all the detailed limitations of first and second electrodes.
	Toshio discloses an ionic wind generator comprising:
a power module [power module as shown; Fig. 1 A to C];
a first electrode [Fig. 1, comprising 1, 6] configured to receive power from the power module by being connected to the power module to become an emitter electrode and to be a carbon brush comprising multiple carbon fibers [Fig. 1, comprises carbon brushes with carbon fibers 6]; and
a second electrode [Fig. 1, 2] spaced apart from the first electrode and grounded at the same time of being connected to the power module to become a counter electrode.
	Lee and Toshio are analogous ion generating systems. It would have been obvious to one or ordinary skill in the art at the time of the filing of the invention to incorporate Toshio’s first and second electrodes, into Lee, for the benefit of generating negative ions while suppressing the generation of ozone and discharging ions into an air such as a room as an ion wind.
Regarding claim 13, Toshio discloses that a first end of the first electrode faces the second electrode such that a distance between the first electrode and the second electrode is the shortest [Fig. 1 A to C, the first end of the first electrode 1 faces the second electrode 2 such that a distance between them is the shortest].
claim 14, Toshio discloses that the first electrode and the second electrode are provided in a module housing [Fig. 1B, 3], wherein the first electrode is provided at an entrance of an installation space of the module housing and the second electrode is provided at an exit of the installation space such that an ionic wind flows to the exit of the installation space from the entrance thereof [Fig. 1B, Fig. 3; arrow indicating the exhaust side; see arrow indicating flow direction].
Regarding claim 18, Toshio does not explicitly disclose that the first electrode is mounted to the mounting arm part to move in a direction of the second electrode, so a relative distance between the first end of the first electrode and the second electrode is changeable.  However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to provide a certain mounting flexibility in order to change or adjust the distance of the electrodes.
Regarding claim 19, Tosho discloses that the first electrode comprises a large number of carbon fibers [par. 0007], however, does not explicitly disclose that the first electrode comprises 10000 to 15000 carbon fibers.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first electrode comprising 10 to 15K carbon fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the diameter of the first electrode being 1.5mm to 3.5 mm. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  It would have been obvious to one of ordinary .  
Allowable Subject Matter
Claims 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 15: The prior art does not disclose that the heating element is a circuit board provided in the inner space of the casing or a component mounted to the circuit board, the ionic wind generator is provided to be adjacent to an inlet open at one side of the casing, and an outlet is open at a position corresponding to an opposite side of the inlet relative to the heating element in the casing. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836